Jackson, Judge,
concurred as follows :
I concur solely on the ground that the plea set out that the surety was to be released before the note ever was due, and hence flatly contradicted the writing and made it a nullity. If the plea had alleged that the note had fallen due prior to the time at which the security was to be discharged, and another substituted in his stead, and that such was the true contract of the parties, and that it was not carried out by the plaintiff, I should hold that the plea would have been good, and the fraud would have been sufficiently set out in it.